                  UNITED STATES DISTRICT COURT

                  SOUTHERN DISTRICT OF GEORGIA

                        SAVANNAH DIVISION

RAS LAZARUS NAZARI,               )
                                  )
     Plaintiff,                   )
                                  )
v.                                )           CV418-303
                                  )
STATE OF GEORGIA, CITY OF         )
SAVANNAH,                         )
                                  )
     Defendants.                  )

                                 ORDER

     The Court recommended that plaintiff’s Complaint be dismissed for

failure to comply with a Court order because Ras Lazarus Nazari failed to

pay his filing fee or move to proceed in forma pauperis (IFP). Doc. 4.

Plaintiff contends that he did indeed file his application to proceed IFP,

and asks that the Court “order a finding of forma pauperis finding and to

dismiss the [report and recommendation] for being based on inaccurate

information.” Doc. 5. But the Court’s docket reflects no such filing.

Indeed, Nazari filed an Amended Complaint (doc. 3) setting forth a litany

of allegations. So he knows how to submit documents to the Court. But

no IFP application or filing fee has ever been received.
       Crediting plaintiff’s contention1 that he did submit an IFP

application, the Court will give him another chance to comply. The Clerk

is DIRECTED to send, along with service of this Order, another copy of

the Court’s form IFP application. Nazari must complete and return

the form within 14 days of service of this Order or face the

reinstatement of the Court’s recommendation of dismissal. Fed. R. Civ.

P. 41(b); S.D. Ga. L. R. 41(b) & (c). Absent a showing of good cause, he

will not be given a third chance.

       SO ORDERED, this 31st day of January, 2019.

                                              _________________________
                                              _______________________________
                                              CHR
                                               H  IS OPHER L. RAY
                                               HRISTOPHER
                                                   STO            Y
                                              UNITED STATES MAGISTRATE JUDGE
                                              SOUTHERN DISTRICT OF GEORGIA




1
    Nazari’s objection purports to be an “affidavit,” whether or not it suffices as one.
Lying under oath, either live or “on paper,” is illegal. See, e.g., United States v. Roberts,
308 F.3d 1147, 1155 (11th Cir. 2002); Oliver v. County of Chatham, 2018 WL 1221904
at *7 (S.D. Ga. March 8, 2018); Irick v. United States, 2009 WL 2992562 at * 2 (S.D.
Ga. Sept. 17, 2009); see also Colony Ins. Co. v. 9400 Abercorn, LLC, 866 F. Supp. 2d
1376, 1378 n. 2 (S.D. Ga. 2012).


                                             2
